Order filed, November 18, 2014.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-14-00788-CV
                                 ____________

  EXERGY DEVELOPMENT GROUP OF IDAHO, LLC AND JAMES T.
                  CARKULIS, Appellant

                                         V.

HIGH POWER ENERGY, LLC, BLUE RENEWABLE ENERGY, LLC AND
        BLACK MOUNTAIN FINANCIAL, CORP, Appellee


                    On Appeal from the 125th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2012-67104


                                      ORDER

      The reporter’s record in this case was due October 29, 2014. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order Kendra Garcia, the official court reporter, to file the record in
this appeal within 30 days of the date of this order.

                                   PER CURIAM